Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about May 27, 2010, which, in a proceeding pursuant to article 6 of the Family Court Act, dismissed, without a hearing, a petition for custody of a child, unanimously affirmed, without costs.
Petitioner, who is unrelated to the subject child, failed to make a sufficient evidentiary showing to support his conclusory and nonspecific allegations that special circumstances justified a hearing on the issue of whether awarding him custody would be *498in the child’s best interests (see Naomi C. v Russell A., 48 AD3d 203, 203 [2008]). Given that the child has lived with his foster parent for many years and wishes to remain in that home where, by all accounts, he is happy and thriving, his best interests would not be served by granting custody to petitioner (see Matter of Geneva B. v Administration for Children’s Servs., 73 AD3d 406 [2010]). Concur — Mazzarelli, J.E, Sweeny, DeGrasse, Richter and Manzanet-Daniels, JJ.